Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 (previously considered as noted in the previous Notice of Allowance dated 02/23/2021) and 04/23/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 8574869, 10759866, 10808037 and 10906986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 64-71 are allowed.  It is noted by the Examiner that the previous Examiner’s Amendment and the Reasons for Allowance, as noted in the previous Notice of Allowance dated 02/23/2021, are reiterated below. 

EXAMINER’S AMENDMENT
	Authorization for this Examiner’s amendment was given by Meghan Poon.
	Abstract:  Delete “and means” in line 1.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Menzella et al. (“High Recovery of Prochymosin From Inclusion Bodies Using Controlled Air Oxidation,” Protein Expression and Purification 25:248-255, 2002, see IDS) teach a method of refolding prochymosin by air sparging technique which increases the formation of disulfide bonds and refolds the prochymosin into an active form from inclusion bodies after harvesting cells (see abstract; and page 250 under “Renaturation of recombinant prochymosin”), the Examiner has found no teaching or suggestion in the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/JAE W LEE/
Examiner, Art Unit 1656
	
/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656